                                         1   Margaret A. McLetchie, NBN 10931
                                             Alina M. Shell, NBN 11711
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300
                                             Attorneys for Plaintiffs
                                         5
                                                                       UNITED STATES DISTRICT COURT
                                         6
                                                                               DISTRICT OF NEVADA
                                         7
                                         8    BRIAN BALLENTINE, an individual;
                                              CATALINO DAZO, an individual; KELLY
                                         9    PATTERSON, an individual; and GAIL
                                              SACCO, an individual;
                                        10                                                          Case. No.: 2:14-cv-01584-APG-EJY
                                        11
                                                               Plaintiffs,
                                        12                                                          STIPULATION AND ORDER TO
                                                       vs.                                          EXTEND THE DEADLINE FOR
                                        13                                                          PLAINTIFFS TO FILE THEIR
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                                                                                    RESPONSE IN OPPOSITION TO
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                                                                                    DEFENDANT TUCKER’S
                                        15                                                          MOTION FOR SUMMARY
                                              LAS VEGAS METROPOLITAN POLICE                         JUDGMENT (ECF No. 227)
                                        16    DEPARTMENT, in its official capacity;
                                              DETECTIVE CHRISTOPHER T. TUCKER, as                   (SECOND REQUEST)
                                        17    an individual and in his official capacity as a
                                              Las Vegas Metropolitan Police Department
                                        18
                                              Detective; SERGEANT MIKE WALLACE, as
                                        19    an individual and in his official capacity as a
                                              Las Vegas Metropolitan Police Department
                                        20    Sergeant; LIEUTENANT JOHN LIBERTY, as
                                              an individual and in his official capacity as a
                                        21
                                              Las Vegas Metropolitan Police Department
                                        22    Lieutenant,

                                        23
                                                               Defendants.
                                        24
                                                       Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel
                                        25
                                             of record, hereby stipulate and request that this Court extend the deadline to file the Plaintiffs’
                                        26
                                             Response to Defendant Tucker’s Motion for Summary Judgment (ECF No. 227) in the
                                        27
                                             above-captioned case) an additional fourteen (14) days, up to and including November 15,
                                        28


                                                                                              1
                                         1   2019. The parties further stipulate and request that this Court permit Defendant until
                                         2   December 11, 2019 to file his Reply.
                                         3            This Request for an extension of time is not sought for any improper purpose or
                                         4   other purpose of delay. This is the second request for an extension of time. This request for
                                         5   extension is based upon the following:
                                         6            Counsel for Plaintiffs have had deadlines in other matters in both state and federal
                                         7   court which have interfered with the preparation of their response to Defendant’s Motion for
                                         8   Summary Judgment.
                                         9            WHEREFORE, the parties respectfully request that this Court extend the time for
                                        10   the Plaintiffs to file their Response to Defendant Tucker’s Motion for Summary Judgment
                                        11   (ECF No. 227) by fourteen (14) days from the current deadline of November 1, 2019 up to
                                        12   and including November 15, 2019 and Defendant until December 11, 2019 to file his Reply.
                                        13            IT IS SO STIPULATED.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM




                                             Dated this 31st day of October, 2019.          Dated this 31st day of October, 2019.
       LAS VEGAS, NV 89101




                                        14
       ATTORNEYS AT LAW




                                        15   MCLETCHIE LAW                                  MARQUIS AURBACH COFFING
                                        16
                                        17   /s/ Margaret A. McLetchie                      /s/ Craig R. Anderson, Esq.
                                             Margaret A. McLetchie, NBN 10931               Craig R. Anderson, Esq., NBN 6882
                                        18
                                             Alina M. Shell, NBN 11711                      Nick Crosby, Esq., NBN 8996
                                        19   701 East Bridger Avenue, Suite 520             10001 Park Run Drive
                                             Las Vegas, NV 89101                            Las Vegas, NV 89145
                                        20   Attorneys for Plaintiffs                       Attorneys for Defendants
                                        21
                                        22
                                                                                      ORDER
                                        23
                                        24                                                  IT IS SO ORDERED.

                                        25                                                  ______________________________
                                                                                            DATED:
                                                                                            UNITED STATES DISTRICT JUDGE
                                        26                                                  Dated: October 31, 2019.
                                        27
                                        28                                                  U.S. DISTRICT COURT JUDGE


                                                                                           2
